Citation Nr: 0637740	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  04-35 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for right 
eye macular degeneration.

2.  Entitlement to a rating in excess of 20 percent for 
osteoarthritis, herniated nucleus pulposus, and 
intervertebral disc disease of the lumbar spine.

3.  Entitlement to a total rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1942 to August 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

By correspondence dated November 17, 2006, the Board notified 
the veteran that his motion to advance his case on the docket 
had been granted.

The Board notes the veteran's October 2004 correspondence may 
be construed as raising a service connection claim for the 
residuals of a cervical spine injury.  The Board finds this 
pending claim is inextricably intertwined with the issue of 
entitlement to TDIU on appeal; therefore, it must be remanded 
for additional development.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The veteran's service-connected right eye macular 
degeneration is presently manifested by right eye blindness 
for VA compensation purposes with best corrected visual 
acuity in his nonservice-connected left eye of 20/50+3; 
entitlement to special monthly compensation is established.

3.  The veteran's service-connected osteoarthritis, herniated 
nucleus pulposus, and intervertebral disc disease of the 
lumbar spine is presently manifested by no more than moderate 
limitation of lumbar spine motion, including as a result of 
pain and dysfunction, without evidence of severe 
intervertebral disc syndrome, listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, narrowing or irregularity 
of joint spaces, abnormality on forced motion, incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, lumbar 
spine ankylosis, or mild incomplete sciatic nerve paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
right eye macular degeneration have not been met, but 
entitlement to special monthly compensation is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.84a, 
Diagnostic Codes 6070, 6081 (2006).

2.  The criteria for a rating in excess of 20 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (before September 26, 2003) and 5237, 4243 (after 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims by correspondence dated in August 2002 and February 
2005.  Adequate opportunities to submit evidence and request 
assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issues 
addressed in this decision have been met and all identified 
and authorized records relevant to these matters have been 
requested or obtained.  Because of the decisions in this 
case, any deficiency in the initial notice to the veteran of 
the duty to notify and duty to assist in claims involving a 
disability rating and an effective date for the award of 
benefits is harmless error.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for adequate 
determinations.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
these claims would not cause any prejudice to the appellant.

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

Right Eye Disability

VA regulations provide that ratings on account of visual 
impairments considered for service connection are, when 
practicable, to be based only on examination by specialists.  
Such special examinations should include uncorrected and 
corrected central visual acuity for distance and near with 
record of the refraction.  Snellen's test type or its 
equivalent will be used.  Mydriatics should be routine, 
except when contraindicated.  Funduscopic and 
ophthalmological findings must be recorded.  The best distant 
vision obtainable after best correction by glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  38 C.F.R. § 4.75 
(2006).

To calculate the appropriate disability rating for loss of 
central vision when impairment if only one eye is service-
connected, the other, nonservice-connected, eye is assumed to 
have normal visual acuity, unless that nonservice-connected 
eye is blind.  See Villano v. Brown, 10 Vet. App. 248, 250 
(1997).  Compensation is payable for the combination of 
service-connected and nonservice-connected eye disabilities 
only where there is blindness in one eye as a result of 
service-connected disability and blindness in the other eye 
as a result of nonservice-connected disability.  38 C.F.R. 
§ 3.383(a) (2006).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot (.30 m.) and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
3 feet (.91 m.), lesser extents of visions, particularly 
perception of objects, hand movements, or counting fingers at 
distances less than 3 feet (.91 m.), being considered of 
negligible utility.  With visual acuity 5/200 (1.5/60) or 
less or the visual field reduced to 5° concentric 
contraction, in either event in both eyes, the question of 
entitlement on account of regular aid and attendance will be 
determined on the facts in the individual case.  38 C.F.R. 
§ 4.79 (2006).


Ratings for Impairment of Central Visual 
Acuity


Blindness in 1 eye, having only light 
perception:
Rating
6070
In the other eye 20/40 (6/12)
305

Vision in 1 eye 10/200 (3/60):

6077
In the other eye 20/40 (6/12) 
30

Footnote: 
5 Also entitled to special monthly 
compensation.

38 C.F.R. § 4.84a (2006).


Ratings for Impairment of Field of 
Vision

6080
Field vision, impairment of:
Rating

Field, visual, concentric 
contraction of:

To 5º:

Bilateral
100

Unilateral
30

Or rate as 5/200 (1.5/60).
Note (1): Correct diagnosis reflecting disease or injury should 
be cited.
Note (2): Demonstrable pathology commensurate with the 
functional loss will be required. The concentric contraction 
ratings require contraction within the stated degrees, 
temporally; the nasal contraction may be less. The alternative 
ratings are to be employed when there is ratable defect of 
visual acuity, or a different impairment of the visual field in 
the other eye. Concentric contraction resulting from 
demonstrable pathology to 5 degrees or less will be considered 
on a parity with reduction of central visual acuity to 5/200 
(1.5/60) or less for all purposes including entitlement under 
§3.350(b)(2) of this chapter; not however, for the purpose of 
§3.350(a) of this chapter. Entitlement on account of blindness 
requiring regular aid and attendance, §3.350(c) of this chapter, 
will continue to be determined on the facts in the individual 
case.
38 C.F.R. § 4.84a.

6081
Scotoma, pathological, unilateral:
Rating

Large or centrally located, minimum
10
Note: Rate on loss of central visual acuity or impairment of 
field vision. Do not combine with any other rating for visual 
impairment.
38 C.F.R. § 4.84a.

In this case, service medical records show the veteran 
sustained an injury to the right eye during World War II.  
Records note a blind spot was discovered by examination and 
that the veteran complained of occasional blurry vision on 
close reading.  Service connection was established for 
macular degeneration of the right eye with defective vision 
in February 1967.  A 20 percent rating was assigned under the 
criteria for diagnostic code 6077.  An increased 30 percent 
rating was granted in December 1997.

VA medical records dated in October 1997 included diagnoses 
of bilateral macular degeneration, bilateral blindness, 
bilateral hyperopia, bilateral astigmatism, and presbyopia.  
The examiner noted it was unknown how much of the veteran's 
right eye vision loss was due to the injury in 1944.  Visual 
acuity was reported as 20/400, right, and 20/200, left.  A 
July 2002 report noted visual acuity of 20/400, right, and 
20/50, left.

On VA examination in November 2002 the veteran reported that 
approximately three years earlier his vision began decreasing 
and the size of his blind spot increased.  Best correctable 
visual acuity revealed ability to count fingers at six feet 
to the right eye and 20/80+1 to the left eye.  It was noted 
the veteran was unable to read with the right eye and was 
able to see J7 type in the left eye.  Visual fields were full 
to finger count in each quadrant.  The diagnoses included 
bilateral macular degeneration, bilateral cataracts, profound 
vision loss to the right eye with finger count ability, and 
moderate left eye impairment at 20/80.  It was noted that no 
blind spots were identified on Goldman visual field 
examination.  

VA examination in January 2004 revealed best correctable 
visual acuity of ability to count fingers at six inches in 
the right eye and 20/50+3 in the left eye.  It was noted the 
veteran was unable to read any type with the right eye and 
could read J3 type with the left eye.  There was a central 
scotoma in the right eye.  The examiner noted Goldman visual 
fields failed to show the dense central scotoma which was 
easily demonstrated on clinical examination.  The diagnoses 
included bilateral macular degeneration, vision loss, right 
eye central visual field loss related to a World War II 
injury, and bilateral matured cataracts.

Based upon the evidence of record, the Board finds the 
veteran's service-connected right eye macular degeneration is 
presently manifested by right eye blindness for VA 
compensation purposes with best corrected visual acuity in 
his nonservice-connected left eye of 20/50+3.  The January 
2004 VA examiner noted the veteran was only able to count 
fingers with his service-connected right eye at six inches.  
There is no anatomical loss of the right eye.  Although VA 
records dated in October 1997 included a diagnosis of 
bilateral blindness, left eye blindness was not demonstrated 
on subsequent examinations in July 2002, November 2002, or 
January 2004.  The November 2002 and January 2004 VA 
examination findings are considered to be persuasive because 
they are shown to have included more thorough clinical 
examinations.  

As service connection has not been established for the 
veteran's left eye visual impairment and he is not blind in 
his left eye, a schedular rating in excess of 30 percent is 
not warranted.  The Board finds, however, that the January 
2004 VA examination findings are indicative of right eye 
blindness and that under the criteria of Diagnostic Code 6070 
entitlement to special monthly compensation is established.

The Board also notes that the January 2004 VA examination 
findings include a diagnosis of right eye scotoma or central 
visual field loss as a result of the veteran's World War II 
injury.  While an alternative rating could be appropriately 
assigned under the criteria of Diagnostic Code 6081, no 
higher or separate disability rating are possible under that 
diagnostic code.  A 30 percent rating is the maximum 
schedular rating for impairment of the fields of vision for 
only one service-connected eye and the criteria specifically 
prohibit the assignment of separate ratings for visual 
impairment.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder, that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  Although the veteran reported he has 
experienced problems with employment due to his service-
connected right eye disability, the evidence does not 
demonstrate this disorder has resulted in a marked 
interference with employment.  Records show the veteran 
retired from employment in 1987 because of a combination of 
factors.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim for an increased rating.
Lumbar Spine Disability
Factual Background

Service medical records show the veteran was treated for 
osteoarthritis of the lumbosacral spine.  Reports indicate he 
was hospitalized for lumbar spine fractures sustained during 
a parachute jump in approximately 1949, but no documents 
associated with that treatment are of record.  

Service connection for low back pain was established in a 
February 1967 rating decision.  A 10 percent rating was 
assigned under Diagnostic Code 5295, based on finding of the 
VA examination performed in December 1966.  

An increased 20 percent disability rating was assigned in a 
December 1981 rating decision for osteoarthritis of the 
lumbar spine with a herniated nucleus pulposus.  The disorder 
was evaluated under Diagnostic Code 5292.

The veteran's claim for an increased rating was received in 
March 1997.

VA examination in October 1997 revealed the veteran was 
fairly muscular with good posture and a careful, but 
otherwise normal gait.  There was some preserved lordosis of 
the lumbar spine and a small degree of dorsal kyphosis.  The 
veteran complained of stiffness upon prolonged sitting, 
driving, and standing with soreness and stiffness after 
sleeping.  He reported occasional twinges of pain and scant 
radiculopathy down the lower extremities.  There was some 
tenderness bilaterally at the level of L-3.  Range of motion 
studies revealed painless flexion to 50 degrees with 
additional flexion to 70 degrees.  Extension was to 20 
degrees without discomfort.  There was no gross weakness to 
the lower extremities, but there were complaints of some 
discomfort on straight leg raise testing to the left lower 
extremity beyond 20 degrees.  Reflexes were present and 
symmetrical, bilaterally.  Sensation was grossly intact.  X-
rays revealed only mild osteophyte formation.  The diagnosis 
was history of intervertebral degenerative disc disease and 
osteoarthritis with stiffness and painful motion.

On VA examination in November 2002, the veteran complained of 
constant low back pain aggravated by sleeping and any 
stooping, bending, or lifting.  It was noted he had been 
retired for 15 years and that he reported he had problems 
getting in and out of his car.  Examination revealed slight 
bilateral tenderness over the paravertebral areas of the 
lumbar spine.  There was no sacroiliac or sacroiliac notch 
tenderness.  Forward bending was to 70 degrees before he 
complained of stiffness and lateral bending was to about 20 
degrees.  Heel and toe walking was without difficulty.  Motor 
examination was normal to the lower extremities.  The veteran 
reported slightly decreased perception of touch, but that he 
was able to feel touch over the right foot.  The diagnosis 
was degenerative disc disease of the lumbosacral spine with 
residuals.  

VA examination in January 2004 noted the veteran complained 
of continuous lower back pain in the sacral area.  The pain 
was described as severe at times and aggravated by lifting or 
by more than ordinary activities.  He reported he took only 
herbal medicine for the disorder.  He stated he had 
incapacitating flare-ups associated with activity that might 
last for several days.  It was noted there were no associated 
features other than some radiation across the sacral area.  
He used a cane to take pressure of his right hip while 
walking, and was limited in his ability to walk any distance 
because of back pain and angina.  The veteran reported he was 
able to get around reasonably well, but that he was careful 
and prolonged car travel was bothersome.  

The examiner noted the veteran's spine was straight with a 
normal dorsal curve and some flattening of the lumbar curve.  
There was no undue paravertebral muscle spasm.  There was 
some tenderness over the L5-S1 area.  He was able to get up 
from his chair and perform similar maneuvers without any 
apparent discomfort.  He walked across the room without his 
cane and without any apparent discomfort or limp.  Range of 
motion revealed forward flexion to 75 degrees at which point 
he had pain and stiffness and could not go further.  He was 
able to straighten up easily.  Extension was to 15 degrees, 
right lateral flexion was to 30 degrees, left lateral flexion 
was to 25 degrees, rotation right was to 45 degrees, and 
rotation left was to 30 degrees.  It was noted he appeared 
rather stiff, especially with motion to the left side.  
Reflexes were present and symmetrical.  Strength was good in 
the lower extremities and he was able to stand on his heels 
and toes normally.  The diagnoses included degenerative disc 
disease of the lumbar spine and degenerative arthritis of the 
dorsolumbar spine.

In statements in support of his claim the veteran asserted he 
was unemployable as a result of his service-connected 
disabilities.  In his October 2004 VA Form 9 he stated his 
opinion that his back disorder alone was enough to keep him 
from obtaining employment.  In his application for a total 
disability rating based upon unemployability he reported he 
had retired in 1987 because of disability, but did not 
indicate whether or not he had tried to obtain employment 
since then.  

Analysis

During the pendency of this appeal, the criteria for 
intervertebral disc disease, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, were revised effective September 23, 2002.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002) ("revised disc 
regulations").  Further, the remaining spinal regulations 
were amended and the diagnostic codes renumbered in September 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) ("revised 
spinal regulations").  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  




500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).

5285
Vertebra, Fracture of, Residuals:

With cord involvement, bedridden, or requiring 
long leg braces.
Consider special monthly compensation; with 
lessor involvements rate for limited motion, 
nerve paralysis.
100

Without cord involvement; abnormal mobility 
requiring neck brace (jury mast).
60

In other cases rate in accordance with definite 
limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of vertebral 
body.

38 C.F.R. § 4.71a, Diagnostic Code 5285 (prior to September 
26, 2003).

5289
Spine, ankylosis of, lumbar:

Unfavorable
50

Favorable
40
38 C.F.R. § 4.71a, Diagnostic Code 5287 (prior to September 
26, 2003).

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 
26, 2003).

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
38 C.F.R. § 4.71a, Diagnostic Code 5293 (Prior to September 
23, 2002).

5294
Sacro-iliac injury and weakness:
5295
Lumbosacral strain:

Severe; with listing of the whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.
4
0

With muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion, unilateral, 
in standing position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Codes 5294, 5295 (prior to 
September 26, 2003).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2005).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2006).

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome was revised as follows:

5293
Intervertebral disc syndrome:
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
38 C.F.R. § 4.71a, Diagnostic Code 5293 (Effective September 
23, 2002).

Effective September 26, 2003, the rating criteria for the 
spine were revised again:

5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (effective September 26, 2003).

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20

With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243 an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment. 
38 C.F.R. § 4.71a (effective September 26, 2003).

The September 23, 2002, revisions also specifically provided 
for alternative separate, combined ratings for chronic 
orthopedic and neurological manifestations of intervertebral 
disc syndrome.  It is significant to note that previously the 
rating criteria for Diagnostic Code 5293 included 
consideration of the neurological symptoms as part of the 
criteria for the schedular ratings.  

Sciatic Nerve
852
0
Paralysis of:
Ratin
g

Complete; the foot dangles and drops, no active 
movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost
80

Incomplete:

  Severe, with marked muscular atrophy
60

  Moderately severe
40

  Moderate
20

  Mild
10
862
0
Neuritis.
872
0
Neuralgia.
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2006).

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  38 C.F.R. 
§ 4.124a (2006).

In this case, the record shows the veteran's service-
connected osteoarthritis, herniated nucleus pulposus, and 
intervertebral disc disease of the lumbar spine is presently 
assigned a 20 percent rating under Diagnostic Codes 5293-
5292.  The Board finds that similar ratings under the 
criteria of Diagnostic Codes 5292, 5293, and 5295 and the 
renumbered Diagnostic Codes 5237 and 5243 are equally 
appropriate based upon the present evidence.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  

Based upon the evidence of record, the Board finds the 
veteran's service-connected osteoarthritis, herniated nucleus 
pulposus, and intervertebral disc disease of the lumbar spine 
is presently manifested by no more than moderate limitation 
of lumbar spine motion, including as a result of pain and 
dysfunction.  There is no recent evidence of severe 
intervertebral disc syndrome, listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, narrowing or irregularity 
of joint spaces, abnormality on forced motion, incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, or lumbar 
spine ankylosis.  The November 2002 and January 2004 VA 
examination findings are persuasive as to the present level 
of disability.  Therefore, the Board finds entitlement to a 
rating in excess of 20 percent is not warranted under the old 
or new versions of the applicable diagnostic code criteria.

The Board notes the regulation revisions effective 
September 26, 2003, allow for a possible schedular rating in 
excess of 20 percent based upon alternative separate, 
combined ratings for chronic orthopedic and neurological 
manifestations of intervertebral disc syndrome.  As the 
veteran's orthopedic disability warrants a 20 percent 
schedular rating for limitation of lumbar spine motion, a 
combined rating in excess of 20 percent would require 
additional current evidence of mild severe incomplete sciatic 
nerve paralysis.  As the November 2002 and January 2004 
examinations revealed normal lower extremity strength and 
sensory responses, the Board finds a separate compensable 
rating for a neurologic disability or a combined schedular 
rating in excess of 20 percent is not warranted under the 
rating criteria effective after September 26, 2003.

Although the veteran claims he is unemployable as a result of 
his low back disability, the medical evidence indicates his 
physical limitations are the result of both service-connected 
and nonservice-connected disabilities.  It was specifically 
noted that angina was a factor in his inability to walk any 
distance.  Therefore, referral under 38 C.F.R. § 3.321 is not 
warranted.  The preponderance of the evidence is against the 
claim for an increased rating.


ORDER

Entitlement to a rating in excess of 30 percent for right eye 
macular degeneration is denied, but entitlement to special 
monthly compensation is established.

Entitlement to a rating in excess of 20 percent for 
osteoarthritis, herniated nucleus pulposus, and 
intervertebral disc disease of the lumbar spine is denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159.  The VCAA 
and the implementing regulations apply in the instant case.  
A review of the record shows the veteran was notified of the 
evidence necessary to substantiate his TDIU claim and of 
which parties were expected to provide such evidence by 
correspondence dated in August 2002 and February 2005.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  

In this case, the Board notes the veteran's TDIU claim must 
be deferred pending resolution of his claim for entitlement 
to service connection for the residuals of a cervical spine 
injury.  A review of the service medical records reflect the 
diagnosis of osteoarthritic changes in the cervical spine 
based on X-ray studies.  Recent medical records have also 
noted arthritic changes in the cervical spine.  Therefore, 
additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  As the claim concerning entitlement 
to service connection for the residuals 
of a cervical spine injury is deemed to 
be "inextricably intertwined" with the 
TDIU issue on appeal, VA must ensure that 
the notification requirements set forth 
at 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied as to this matter.  This 
includes notifying the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide, and 
(4) to request or tell the claimant to 
provide any evidence in his possession 
that pertains to this claim.  

2.  The issue of entitlement to service 
connection for the residuals of a 
cervical spine injury should be 
adequately developed and adjudicated.  
The veteran and his representative should 
be notified of any decision and of his 
appellate rights.  If a timely notice of 
disagreement is filed, the veteran should 
be furnished a statement of the case and 
provided the requisite period of time for 
a response.  

3.  After completion of the above and any 
additional development deemed necessary, 
the issue remaining on appeal should be 
reviewed.  All applicable laws and 
regulations should be considered.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


